In an action to recover damages for personal injuries, the defendant New York City Transit Authority appeals from an order of the Supreme Court, Kings County (Partnow, J.), dated May 5, 2006, which denied its motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, and the motion of the defendant New York City Transit Authority for summary judgment dismissing the complaint and all cross claims insofar as asserted against it is granted.
The plaintiff tripped over a fuel oil valve in an uneven public sidewalk near a staircase leading to an elevated subway station. On its motion, the appellant demonstrated its entitlement to judgment as a matter of law by establishing, prima facie, that it had no duty to maintain the area where the plaintiff tripped (see Simo v New York City Tr. Auth., 13 AD3d 609, 611 [2004]; Pantazis v City of New York, 211 AD2d 427 [1995]). In response, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court should have granted the appellant’s motion (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). Miller, J.P., Ritter, Covello and McCarthy, JJ., concur.